ORDER GRANTING COMMISSIONS OBJECTION TO AUTOMATIC REINSTATEMENT
On May 9, 1996, this Court suspended Loren J. Comstock for thirty (30) days, effective June 17, 1996, and assessed the costs of the disciplinary proceeding against him. The Disciplinary Commission has filed Objections to Automatic Reinstatement pursuant to Ad-mis.Disc.R. 23 § 28(4)(c), contending that the respondent has failed to satisfy fully the costs of the proceeding assessed against him.
This Court, being duly advised, now finds that the respondent has failed to pay such costs and that the Commission's Objections to Automatic Reinstatement should be granted.
IT I8, THEREFORE, ORDERED that the Commission's Objections to Automatic Reinstatement are hereby granted and, accordingly, Loren J. Comstock's reinstatement to the practice of law is hereby stayed and he shall remain so suspended until such time as he has paid the costs of this proceeding in full.
The Clerk of this Court is directed to forward copies of this order to the parties and their attorneys of record and to all entities which were notified of the respondent's initial suspension.
FOR THE COURT
/s/ Randall T. Shepard RANDALL T. SHEPARD
CHIEF JUSTICE OF INDIANA
All Justices concur.